UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: SEPTEMBER 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-83375 HONG KONG WINALITE GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0575571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1204-06, 12/F Wai Fung Plaza, 664 Nathan Road, Mongkok, Kowloon, Hong Kong (Address of principal executive offices, Zip Code) (852) 2388-3928 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of February 26, 2010, is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS ii PART I. FINANCIAL INFORMATION 1 ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 Consolidated Balance Sheets as at September 30, 2009, and December 31, 2008 1 Consolidated Statements of Operations for the three months and nine months ended September 30, 2009, and September 30, 2008 2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 3 Notes to the Consolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 12 ITEM 4T. CONTROLS AND PROCEDURES 16 PART II. OTHER INFORMATION 17 ITEM 6. EXHIBITS. 17 SIGNATURES 18 i CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, including the following “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains forward-looking statements that are based on the beliefs of our management, and involve risks and uncertainties, as well as assumptions, that, if they ever materialize or prove incorrect, could cause actual results to differ materially from those expressed or implied by such forward-looking statements. The words “believe,” “expect,” “anticipate,” “project,” “targets,” “optimistic,” “intend,” “aim,” “will” or similar expressions are intended to identify forward-looking statements.All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements, including statements regarding new and existing products, brand development, technologies and opportunities; statements regarding market and industry segment growth and demand and acceptance of new and existing products; any projections of sales, earnings, revenue, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding future economic conditions or performance; uncertainties related to conducting business in China; any statements of belief or intention; and any statements of assumptions underlying any of the foregoing.Forward looking statements may involve risks and uncertainties, known or unknown to us, that could cause results to differ materially from management’s expectations as projected in such forward-looking statements.These risks and uncertainties are discussed in “Item 1A. Risk Factors” of our Annual Report on Form 10-K for the fiscal year ended December 31, 2008, and subsequent SEC filings.All forward-looking statements included in this report are based on information available to us on the date of this report.We assume no obligation and do not intend to update these forward-looking statements, except as required by law. ii PART I. FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) HONG KONG WINALITE GROUP, INC. (AND SUBSIDIARY) Consolidated Balance Sheets September 30, 2009 and December 31, 2008 (Stated in US Dollars) September 30, 2009 December 31, 2008 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful account Loan receivable (Note 13) - Other receivables and prepayments Total current assets Property and equipment, net of depreciation(Note 6) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities Trade payables $ $ Sales deposit received - Other payables Accrued expenses Amount due to a director (Note 8) Tax payable Total current liabilities Deferred taxes TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock: par value $0.001 per share authorized 1,000,000 shares; issued and outstanding nil shares Common stock: par value $0.001 per share (Note 10) authorized 500,000,000 shares; issued and outstanding 49,740,933 shares 49,741 Additional paid in capital Accumulated other comprehensive income Retained earnings TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying Notes to Consolidated Financial Statements. 1 HONG KONG WINALITE GROUP, INC. (AND SUBSIDIARY) Consolidated Statements of Operations Three months and nine months ended September 30, 2009 and 2008 (Unaudited) (Stated in US Dollars) Three Months Nine Months Ended September 30 Ended September 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ License fee income Revenues Cost of sales ) Gross profit Administrative expenses ) Net income from operations Other income - - Income before income taxes Income taxes (Note 5) ) - ) - Net income Other comprehensive income Foreign currency translation adjustments - ) - ) Earnings per share-basic and diluted Weighted average outstanding shares - basic and diluted See accompanying Notes to Consolidated Financial Statements. 2 HONG KONG WINALITE GROUP, INC. (AND SUBSIDIARY) Consolidated Statements of Cash Flows Nine months ended September 30, 2009 and 2008 (Unaudited) (Stated in US Dollars) Nine Months Ended September 30 Cash flows from operating activities (Unaudited) (Unaudited) Net income $ $ Adjustment to reconcile net income to net cash provided by operating activities: Allowance for doubtful debts - Depreciation - Changes in operating assets and liabilities : Trade receivables (1,792,150 ) ) Other receivables and prepayments ) Trade payables Sales deposit received - Other payables (199,487 ) - Accrued expenses ) Tax payable - 　 　 Net cash flows provided by/(used in) operating activities ) Cash flow from investing activities Advance to a third party (1,854,589 ) - Payments to acquire property, plant and equipment (76,163 ) - Net cash flows used in investing activities (1,930,752 ) - Cash flow from financing activities (Repayment to)/advance from a director (649,612 ) Net cash flows (used in) /provided by financing activities (649,612 ) Effect of exchange rate ) Net increase in cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents - end of period $ $ Supplementary Cash Flow Information : Interest $
